Citation Nr: 1125096	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-16 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Marine Corps from April 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by from the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for PTSD.  The issue has been recharacterized to include any and all currently diagnosed psychiatric disorders; a Veteran is not competent to differentiate between diagnoses, and hence a claim for one condition must be considered a claim for all.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Further, a claim of service connection for PTSD had been previously denied by the RO, most recently in May 2001.  Without addressing the question of reopening, the RO issued the July 2009 rating decision denying the claim on its merits.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the previously denied claim of service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for an acquired psychiatric disorder, claimed as PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for PTSD was most recently denied in an unappealed May 2001 rating decision on the grounds that there was no current diagnosis of PTSD; the denial became final in May 2002.

2.  Evidence submitted since May 2001was not previously considered by agency decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for an acquired psychiatric disorder, claimed as PTSD.


CONCLUSIONS OF LAW

1.  The May 2001 decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted, the criteria for reopening of the claim of service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  With regard to the issue of reopening the claim for service connection for an acquired psychiatric disorder, claimed as PTSD, the benefit sought is being granted in full.  Hence, any error with respect to either the duty to notify or the duty to assist is harmless, and will not be further discussed.

New and Material Evidence

Although the RO apparently reopened the claim of service connection for PTSD without comment in July 2009, the Board is required to first consider whether new and material evidence had been presented before the merits of claim can be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a January 1999 rating decision, the RO denied the appellant's original claim for service connection for PTSD.  The Veteran stated he had encountered stressors while serving in Vietnam.  The pertinent evidence then of record consisted of service treatment records, personnel records, letters written by the Veteran to his family while serving in Vietnam, and pictures taken by the Veteran while serving in Vietnam, VA treatment records spanning March 1998 to October 1998, a September 1998 VA PTSD examination, a March 1999 psychiatric examination, and a November 1999 VA PTSD examination.  The evidence established that the Veteran had served in Vietnam and had participated in search and destroy missions at Van Tuong as part of operation Starlight.  VA treatment records and the VA examination report did not contain a diagnosis of PTSD, but VA treatment records did contain a diagnosis of dysthymia.  The RO denied the claim by saying that the record did not contain a confirmed diagnosis of PTSD, and hence was not a well grounded claim.

The Veterans' Claims Assistance Act of 2000 (VCAA), enacted in November 2000, required readjudication of all claims denied on a "not well grounded" basis during a specified period, which included the Veteran's claim.  In May 2001, the RO readjudicated the claim and again denied the appellant's claim for service connection for PTSD.  The RO again denied the claim, stating that the Veteran did not have a current diagnosis of PTSD.  The Veteran did not appeal this decision, and it became final in May 2002.

The appellant sought to reopen his previously denied claim in March 2009.  Without addressing the issue of new and material evidence, the RO denied service connection for PTSD in July 2009.  Additional evidence in the form of a June 2009 VA examination and VA medical records spanning March 2004 to December 2004 and June 2005 to August 2005 were considered.  The treatment records showed diagnoses of PTSD, major depression, and alcohol dependence, while the VA examination showed diagnoses of alcohol dependence and substance-induced mood disorder, as well as a personality disorder.  The Veteran appealed.

The evidence is "new" in that it was not before agency decision makers at the time of the May 2001 denial of the claim for service connection for PTSD and is not duplicative or cumulative of evidence previously of record.  It did not exist at the time of the prior decision and includes new analysis of symptoms.  The June 2009 VA examination contains a negative opinion as to whether the Veteran meets the criteria for a PTSD diagnosis, states the Veteran may be over reporting symptoms, and opines that most of the Veteran's problems are due to his alcohol abuse.  The VA treatment records contain positive PTSD screenings, as well as a supervised opinion by a medical student diagnosing PTSD.  

Moreover, this evidence is "material" in that it addresses whether the Veteran currently suffers from an acquired psychiatric disorder, claimed as PTSD.  Hence, this evidence relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder, claimed as PTSD and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder, claimed as PTSD, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened; to this extent only, the appeal is granted.


REMAND

The evidence has previously established that the Veteran engaged in combat with the enemy.  Combat has been established through extensive service treatment records, corroborating lay statements, and official military records.

Remand is required for compliance with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  A review of the current record reveal that not all VA medical records have been obtained and associated with the claims file.  These records are considered to be constructively in the claims file, and VA is charged with knowledge of their contents.  The June 2009 VA examiner indicated that the missing records included a diagnosis of PTSD from 2008.  This evidence is clearly relevant, and hence must be obtained.  38 C.F.R. § 3.159(c)(2).  

Moreover, a new VA examination is required.  First, there is a conflict in diagnoses which must be resolved.  Treating doctors have diagnosed PTSD, while the recent VA examiner disputes this.  Examination considering all available medical evidence is required to resolve the conflict.  Second, as the issue has been recharacterized to include diagnoses other than PTSD, a medical opinion regarding any nexus between such and service is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from 2004 to the present from the VA North Texas Health Care System, to include the medical centers at Dallas and Bonham and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  After obtaining complete records, schedule the Veteran for a VA mental disorders/PTSD examination.  The claims file must be reviewed in conjunction with the examination.  The examiner should identify all current acquired psychiatric disorders; PTSD, alcohol dependence, and depression should be specifically discussed.  The examiner should then opine as to whether any current diagnosis is at least as likely as not related to (caused or aggravated by) the Veteran's military service, to include his established combat experiences.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


